Citation Nr: 9913009	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  94-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral hip 
disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 to February 
1977 and from October 1980 to May 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1992 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
service connection for bilateral hip osteoarthritis, low back 
strain, and mild hypertension.

By decision in May 1997, the Board denied the veteran's 
claims for service connection for a bilateral knee disorder 
and for left ear hearing loss, and granted the veteran's 
claim for service connection for tinnitus.  The Board 
remanded the veteran's claims for service connection for 
right ear hearing loss, a bilateral hip disorder, a low back 
disorder, and hypertension for further development to include 
obtaining medical treatment records and VA medical 
examinations.  

By rating decision in August 1998, the RO granted the 
veteran's claim for service connection for right ear hearing 
loss with a noncompensable evaluation.  The August 1998 
decision represented a full grant of benefits sought with 
respect to the veteran's claim of entitlement to service 
connection for right ear hearing loss.  As the veteran did 
not express disagreement with the "down-stream" issue of 
the percentage evaluation assigned, that issue is not before 
the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 
1997); see also Holland v. Gober, 10 Vet. App. 433, 435 
(1997) (per curiam).






At the hearing in December 1993, the veteran testified that 
the pain in his back radiated into his left leg, causing his 
leg to become numb.  Transcript, pp. 3-4.  The report of 
S.W.H., D.C., dated in January 1995, indicated that the 
veteran had permanent injuries to his back and nerve supply 
to the lower extremities.  To the extent that such may be 
considered an informal claim for service connection for a 
left leg condition, it is referred to the RO for further 
action as necessary. 

The veteran's claims for service connection for a bilateral 
hip disorder and a back disorder are discussed in the remand 
portion of this decision.  The Board notes that a 
determination in the veteran's claim for service connection 
for a low back condition is inextricably intertwined with the 
claim referred above to the RO.  The RO should undertake 
consideration of the referred claim in light of development 
ordered for the veteran's claim for service connection for a 
low back disorder.  


FINDING OF FACT

The claim for service connection for hypertension is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection hypertension 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records contain the following 
blood pressure readings:  

Date
Systolic
Diastolic
January 1973
110
70
November 
1974
138
84
January 1977
120
84
August 1980
118
82
June 1981
118
78
June 1981
128
84
December 
1981
138
70
July 1982
140
90
June 1983
124
80
November 
1984
120
80
October 1985
120
86
September 
1988
104
62
The service medical records contain no treatment, opinions or 
diagnoses of hypertension.  

The veteran filed an initial claim for VA benefits for 
service connection for a left foot injury, bilateral knee 
conditions, hip pain, lower back pain, and hearing loss in 
December 1989.  

A VA examination was conducted in January 1992.  Physical 
examination revealed a blood pressure reading of 170/100.  
The examiner indicated an impression of mild hypertension, 
which was apparently transient.  The examiner noted that 
approximately one month earlier, the veteran's blood pressure 
was 136/76.  The veteran was asked to have his blood pressure 
checked again by his local physician in two weeks.  


In his VA Form 9, substantive appeal, received in August 
1993, the veteran stated that a separation physical 
examination had been performed, but was not of record.  The 
veteran further stated that his hypertension began during 
service and should be service connected.  In December 1989, 
the National Personnel Records Center (NPRC) was requested to 
furnish a copy of the physical evaluation board proceedings, 
verify whether the veteran received disability severance pay, 
and furnish the physical examination at discharge.  In 
January 1990, the NPRC verified the veteran received 
disability severance pay in May 1989.  In May 1992, the NPRC 
forwarded the veteran's medical records, which included the 
Medical Board proceedings from January 1989, but no 
separation physical examination.  

At a hearing before an RO hearing officer in December 1993, 
the veteran testified that he was diagnosed with hypertension 
during service.  Transcript, p. 11.  He indicated that he 
felt his divorce, about the same time as his discharge, 
contributed to this condition.  Transcript, pp. 11-12.  He 
stated that "very few" times during service he had a high 
blood pressure reading, and since discharge the high readings 
had occurred more often.  Transcript, p. 12.  The veteran 
testified that, at an employment physical examination, the 
physician told him that his blood pressure was high, but it 
was not high on follow-up two weeks later.  
Transcript, p. 12.  He indicated that he had never been 
prescribed medication for treatment of high blood pressure.  
Transcript, p. 13.  

By decision in May 1997, the Board, in pertinent part, 
remanded the veteran's claims for service connection for 
hypertension for further development to include obtaining 
medical treatment records and a VA examination.  In June 
1997, the RO requested that the veteran identify all health 
care providers who treated him for his high blood pressure 
and complete the appropriate release for each provider.  
The veteran submitted treatment records for his orthopedic 
conditions, but no further medical records for treatment of 
high blood pressure.





A VA hypertension examination was conducted in November 1997.  
The examiner noted review of the veteran's claims file and 
noted the veteran's previous blood pressure readings.  The 
veteran reported that every once in a while, he had elevated 
blood pressure and denied any angina or congestive heart 
failure symptoms.  Blood pressure readings were 132/85 
(lying), 130/90 (sitting), and 136/86 (standing).  The 
examiner indicated that upon review of the claims file and 
the veteran's current blood pressure readings, he could find 
no evidence of hypertension.  The veteran's blood pressure 
was "high normal" and the examiner informed the veteran 
that he should have his blood pressure checked on a monthly 
basis.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
cardiovascular-renal disease, including hypertension, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The VA examiner in November 1997 indicated that he could find 
no evidence of hypertension and that the veteran's blood 
pressure was "high normal."  The VA examiner in January 
1992 noted an impression of mild, but apparently transient, 
hypertension.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Even assuming arguendo that the veteran had a current 
diagnosis of hypertension, the record contains no evidence of 
inservice occurrence.  The veteran's service medical records 
contain no treatment, opinions, or diagnoses of hypertension.  
Although the veteran testified that he was diagnosed with 
hypertension during military service, the service medical 
records contain no such diagnosis.  The United States Court 
of Appeals for Veterans Claims (known as the United Stated 
Court of Veterans Appeals prior to March 11, 1999) 
(hereinafter, "the Court") has recognized that the 
statement of a veteran as to what a doctor told him is 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).

In addition, there is no competent medical evidence of a 
nexus between the veteran's current sporadic high blood 
pressure readings and any incident of service.  Without 
current, competent medical evidence of hypertension linked to 
service, the veteran's claim cannot be well grounded.  





The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 79-80 (1995).  

Although the veteran indicated that a separation medical 
examination was performed, but was not of record, he did not 
allege that any diagnosis of hypertension was contained in 
that report.  

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence of any additional 
medical evidence that has not already been requested or 
obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997);  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Thus, VA has satisfied its duty 
to inform the veteran under 38 U.S.C.A. § 5103(a).  Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).

As the claim for service connection for hypertension is not 
well grounded, the doctrine of reasonable doubt has no 
application to the veteran's case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hypertension, the 
appeal is denied.  




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The absence of certain development, specifically requested by 
VA, indicates a neglect of the duty to assist in the 
development of the veteran's claim, Smith v. Brown, 5 
Vet. App. 335 (1993), thus necessitating yet another remand.  
Where, as here, the remand orders are not complied with, the 
Board errs in failing to insure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board decision in May 1997 stated that a VA examination 
should be conducted to determine the nature and etiology of 
any low back or hip disorder, which may be present.  The 
examiner was to review the claims file and provide an opinion 
as to whether it is at least as likely as not that any low 
back and/or hip disorder found on examination was related to 
the lumbosacral strain that occurred in service.  

A VA spinal examination was conducted in November 1997.  The 
examiner did not note review or receipt of the claims file.  
The examiner indicated a diagnosis of lumbar myofascial 
strain, but did not indicate the etiology of this condition 
as requested by the Board.  

A VA examination for hips was also conducted in November 
1997.  Again the examiner did not note review or receipt of 
the claims file.  The examiner noted impressions of lumbar 
degenerative disc disease and no degenerative arthritis or 
other pathology in the hip.  




The examiner concluded that he did not feel that the 
veteran's current back condition was related to the 
lumbosacral strain and that the veteran did not have any 
pathologic condition in either hip.  The examiner did not 
provide a complete rationale for his conclusions.  

The Board notes that the spinal examination concluded in a 
diagnosis of lumbar strain, the same diagnosis as during 
service.  The Board further notes that, although no hip 
pathology was found on examination, the veteran claims his 
radiating hip pain as secondary to his lower back pain.  
Therefore, the claims are inextricably intertwined and both 
must be remanded for further development.  

The veteran's representative, in his statement received in 
April 1999, requested that the veteran's claims for service 
connection for a bilateral hip condition and a low back 
condition be remanded to the RO for further development in 
compliance with the May 1997 Board remand.  The 
representative also raised the issue of service connection 
for the low back condition by aggravation caused by the 
service-connected left foot disability, as indicated by Dr. 
C.A.B. in March 1994.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

To ensure full compliance with the Board's previous remand, 
and in light of Stegall, supra, the case is REMANDED to the 
RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA, inpatient or outpatient, 
who have treated the veteran for any back 
or hip disorder, which are not already of 
record.  After securing any necessary 
authorization or medical releases, the RO 
should obtain these records.

2. The RO should arrange for an examination 
of the veteran by a VA orthopedic surgeon 
for the purpose of ascertaining the 
current nature, extent of severity, and 
etiology of any low back or hip 
disorder(s), which may be present.  If 
possible, the examination of both the 
back and the hip should be performed at 
the same time, by the same physician.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
note receipt and review of the veteran's 
claims file.  The examiner should perform 
any testing necessary to provide an 
assessment of the veteran's condition.  
The examiner should conduct a thorough 
orthopedic examination of the back and 
hips and provide a diagnosis(es) for any 
pathology found.  In addition, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any low back and/or hip disorder(s) 
found on examination is/are related to 
the lumbosacral strain that occurred in 
service.  The examiner should address the 
findings of the two VA examinations in 
November 1997.  The examiner should also 
provide an opinion as to whether any low 
back or hip condition(s) was/were caused 
or aggravated by the veteran's service-
connected status post fracture of the 
first metatarsal, distal part of proximal 
phalanx, fourth toe, fracture of 
navicula, avulsion fracture intermediate 
cuneiform with malalignment of tarsal 
bones of the left foot.  If the examiner 
determines that the veteran's service-
connected foot disability has aggravated 
any low back and/or hip disorder(s) 
diagnosed on examination, the examiner 
must address the following medical 
issues: (1) The baseline manifestations 
which, in the examiner's opinion, are 
proximately due to the service-connected 
left foot disability; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected left foot disability, 
based on medical considerations; and (3) 
The medical considerations supporting an 
opinion that increased manifestations of 
any low back and/or hip disorder(s) found 
on examination are proximately due to the 
service-connected left foot disability.  
Any opinions expressed must be 
accompanied by a complete rationale.  

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4. After undertaking any development deemed 
essential in addition to that specified 
above, the RO should adjudicate the 
claims for service connection for a 
bilateral hip disorder, and a low back 
disorder, including as secondary to the 
service-connected left foot disability 
under 38 C.F.R. § 3.310(a) and Allen v. 
Brown, 7 Vet. App. 439 (1995).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
unless otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

